                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


KEVIN MICHAEL BOON-BEY, A. B., a
minor child, K. B., a minor child, K. M. B.
JR., a minor child, P. H., a minor child,
and S. B., a minor child,

              Plaintiffs,

      v.                                      Case No. 19-C-0985

AUDREY SKWIERAWSKI and
RYAN SANSON,

              Defendants.


                    BRIEF IN SUPPORT OF MOTION FOR
                     JUDGMENT ON THE PLEADINGS



                            STATEMENT OF THE CASE

      The Plaintiffs, Kevin Michael Boon-Bey and his five minor children, filed

this action on July 11, 2019, against Defendant Audrey Skwierawksi, a

Milwaukee County Circuit Court judge, and Defendant Ryan Sanson, a

Milwaukee County Assistant District Attorney (ADA). Judge Skwierawski is

the presiding judge and ADA Sanson is the prosecutor in separate state

juvenile court (child in need of protective services) proceedings involving the

five minor children.



                                        1

           Case 2:19-cv-00985-JPS Filed 10/15/19 Page 1 of 8 Document 15
      During a June 4, 2019 hearing in the state court juvenile proceedings,

when Boon-Bey elected to proceed without counsel, Judge Skwierawski

ordered that Boon-Bey undergo an evaluation to determine whether he was

competent to proceed without counsel. (Dkt. 1-3: 15-16.) Judge Swierawski

indicated that she would appoint a guardian ad litem to assist Boon-Bey if he

were found to be incompetent. (Dkt. 1-3: 16.) Judge Skwierawski further

determined that the provision of the Indian Child Welfare Act (ICWA) did not

apply in the state juvenile court proceedings. (Dkt. 1-3: 24.)

      On July 3, 2019, Boon-Bey filed motions to dismiss the state juvenile

court proceedings, and to transfer them to the Choctaw Musgokee Yamassee

Nation Tribal Court at 48999 212th West, Lancaster, California, pursuant to

the ICWA, 25 U.S.C. § 1911(b). (Dkt. 1-2: 59-62, 86-89, 113-16, 140-43, 167-70.)

Boon-Bey alleged that he was an enrolled member of the Choctaw Muskogee

Yamassee Nation, the Choctaw Muskogee Yamassee Nation is an “Indian

tribe” as defined by the ICWA, see 25 U.S.C. § 1903(8), the minor children were

eligible for membership in the Tribe and were “Indian child[ren]” within the

meaning of the ICWA, see 25 U.S.C. 1903, the state juvenile court proceeding

was a “child custody” proceeding as defined by the ICWA, see 25 U.S.C. §

1903(1), and transfer of the state court proceeding to the Tribal court was

required by the ICWA, see 25 U.S.C. § 1911(b). (Dkt. 1-2: 60-61, 87-88, 114-15,



                                        2

        Case 2:19-cv-00985-JPS Filed 10/15/19 Page 2 of 8 Document 15
141-42, 168-69.) Judge Skwierawski postponed a decision on the motions

pending the results of the court-ordered competency evaluation. (Dkt. 1:5.)

      Boon-Bey asks this court to order the Milwaukee County Juvenile Court

to dismiss the court proceedings involving the minor children and to transfer

the proceedings to the Choctaw Muskogee Yamassee Nation Tribal Court.

(Dkt. 1: 13.) He further asks the court to stop Defendant Sanson from

prosecuting or attempting to prosecute the Plaintiffs. (Dkt. 1: 13.) He further

asks the court to order the Defendants to return of all property of the Plaintiffs,

and to remit payment to the Plaintiffs in an amount “yet to be determined by

federal statute.”

      The Choctaw Muskogee Yamassee Nation is not an Indian tribe

recognized   by     the   United   States   Bureau    of   Indian   Affairs.   See

https://www.federalregister.gov/documents/2019/02/02/2019-00897/indian-

entities-recognized-by-and-eligible-to-receive-services-from-the-united-states.

Further, a simple internet search discloses that there is no Choctaw Musgokee

Yamassee Nation Tribal Court located at 48999 212th West, Lancaster,

California 83536.

      The Defendants have moved the court to enter judgment on the

pleadings on the grounds of Eleventh Amendment immunity, prosecutorial

immunity, judicial immunity, qualified immunity, and failure to state a claim



                                        3

        Case 2:19-cv-00985-JPS Filed 10/15/19 Page 3 of 8 Document 15
upon which relief can be granted. They respectfully submit this brief in support

of the motion.

                                    ARGUMENT

      I.      ELEVENTH AMENDMENT IMMUNITY BARS THIS
              ACTION  FOR   DAMAGES  AGAINST   THE
              DEFENDANTS.

      The Eleventh Amendment to the United States Constitution denies federal

courts the authority to entertain suits brought by private parties against a state without

the state’s consent. See Quern v. Jordan, 440 U.S. 332, 337 (1979); Kentucky v. Graham,

473 U.S. 159, 169 (1985). Eleventh Amendment immunity extends to state agencies,

officials and employees when they are sued for damages in their official capacity. See

Graham, 473 U.S. at 169. Accordingly, the Eleventh Amendment bars this action

against the Defendants for damages in their official capacity.


      II.     PROSECUTORIAL IMMUNITY BARS THIS ACTION
              AGAINST DEFENDANT SANSON.

      Prosecutors are immune from civil suits for prosecutorial acts that are

intimately associated with the judicial phase of the criminal process. See

Imbler v. Pachtman, 424 U.S. 409, 422-428, 430 (1976). Prosecutorial

immunity is based upon the same considerations that underlie judicial

immunity. See id., 424 U.S. at 422-423. These considerations include “concern

that harassment by unfounded litigation would cause a deflection of the

prosecutor’s energies from his public duties, and the possibility that he would


                                            4

           Case 2:19-cv-00985-JPS Filed 10/15/19 Page 4 of 8 Document 15
shade his decisions instead of exercising the independence of judgment

required by his public trust.” See id., 424 U.S. at 423.

      In this case, Defendant Sanson was the prosecutor in the juvenile court

proceedings. Insofar as the Plaintiffs’ claims concern the prosecution of the

juvenile court proceedings, the claims against Defendant Sanson are barred by

prosecutorial immunity.


      III.   JUDICIAL IMMUNITY BARS THIS ACTION AGAINST
             DEFENDANT SKWIERAWSKI.

      Judges are immune from civil suits for their judicial acts. See Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978). Judicial immunity is immunity from

suit, not just immunity from the assessment of damages. See Mireles v. Waco,

502 U.S. 9, 11 (1991). Judicial immunity is premised upon the “general

principle of the highest importance to the proper administration of justice that

a judicial officer, in exercising the authority vested in him, [should] be free to

act upon his own convictions, without apprehension of personal consequences

to himself.” See Stump at 355 (quoting Bradley v. Fisher, 80 U.S. 335, 13 Wall.

335, 347, 20 L. Ed 646 (1871)). “A judge will not be deprived of immunity

because the action he took was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when he has acted

in the ‘clear absence of all jurisdiction.’” See Id. at 356-57 (quoting Bradley,

13 Wall. at 351). The scope of the judge’s jurisdiction must be construed

                                        5

        Case 2:19-cv-00985-JPS Filed 10/15/19 Page 5 of 8 Document 15
broadly where the issue concerns the judge’s immunity from liability. See Id.

The doctrine of judicial immunity even extends to federal civil rights actions.

See Id.

      In this case, the Plaintiffs do not challenge any act by Defendant

Skwierawski that is not a judicial act. Consequently, this action against

Defendant Skwierawski is barred by judicial immunity.


      IV.    QUALIFIED IMMUNITY BARS                   THIS     ACTION
             AGAINST THE DEFENDANTS.

      Government officials performing discretionary functions have qualified

immunity from suit insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known. See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity

issues must be resolved at the earliest possible stage in litigation because it

entails immunity from suit and not merely immunity from liability. See Hunter

v. Bryant, 502 U.S. 224, 227 (1991). Since the discretionary conduct of the

Defendants in prosecuting and adjudicating the state juvenile court

proceedings does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known, this action is barred

by qualified immunity.




                                       6

          Case 2:19-cv-00985-JPS Filed 10/15/19 Page 6 of 8 Document 15
      V.    THE COMPLAINT FAILS TO STATE A CLAIM UPON
            WHICH RELIEF CAN BE GRANTED.

      The Plaintiffs make two claims in their complaint. First, they argue that

the state juvenile court lacked authority to order Boon-Bey to undergo a

competency evaluation (regarding whether he could proceed without counsel)

because he would not be required to undergo such an evaluation in a tribal

court. Plaintiffs do not argue that the order otherwise was unlawful. What

could or could not be ordered in a tribal court is simply irrelevant to what

properly may be ordered in a state court proceeding.

      Second, the Plaintiffs argue that Judge Skwierawski was required by the

ICWA, see 25 U.S.C. § 1911(b) to transfer the state juvenile court proceedings

involving the minor children to the Choctaw Musgokee Yamassee Nation

Tribal Court located at 48999 212th West, Lancaster, California 83536. But

the Choctaw Musgokee Yamassee is not a recognized Indian tribe, and there is

no such tribal court located at the address stated in the complaint. Hence the

complaint fails to state a claim upon which relief can be granted.




                                       7

        Case 2:19-cv-00985-JPS Filed 10/15/19 Page 7 of 8 Document 15
                                  CONCLUSION

      The Defendants respectfully request that the court enter judgment

dismissing this action.

      Dated at Madison, Wisconsin, this 15th day of October, 2019.

                                   JOSHUA L. KAUL
                                   Wisconsin Attorney General


                                   s/David C. Rice
                                   DAVID C. RICE
                                   Assistant Attorney General
                                   State Bar #1014323

                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-6823
(608) 267-8906 (Fax)
ricedc@doj.state.wi.us




                                     8

        Case 2:19-cv-00985-JPS Filed 10/15/19 Page 8 of 8 Document 15
